To set aside a judgment and order for sale of attached property, on the ground that the judgment was irregular, and that the sheriff’s return does not show that all the steps required by law to make a valid appraisal and sale had been taken.
*747Denied January, 1844.
Held, that a discontinuance of a suit in attachment by the original plaintiff will not impair the right of a creditor, who has previously filed his declaration, to proceed to judgment, nor affect his lien upon the attached property. A motion to set aside a judgment for irregularity, made two years after it was rendered, the delay being unexplained, will be deemed too late.
It was made to appear by the affidavit of the sheriff that the steps required by law were in fact taken.